Certiorari was allowed to review a tax assessment of $16,980 for the year 1939, upon prosecutor's lands in the borough of Maywood. The evidence examined discloses that the true value of the property is $4,800. It, therefore, becomes our duty to reduce the assessment to that amount. Lawrence Township v. StateBoard, c., 124 N.J.L. 465; Tennant v. Jersey City, 122Id. 174; Gannon v. State Board, 123 Id. 450.
The proofs disclose that the land in question, slightly less than nine acres, is composed of a number of lots not all contiguous. Streets were laid out on paper, some of which are dead enders. Sewers were laid, at prosecutor's expense, but the manholes will have to be rebuilt to grade. The land is overgrown with underbrush. No pavements have been laid, nor has the land been graded. The property may become town lots some day, if and when great sums of money are expended in order to remove it from the sphere of wild lands. Assessments must be based upon facts and not on hopes. The borough acquired other lands in the neighborhood at a cost of $530 an acre. The land was converted into a playground.
Prosecutor has offered to sell the property for $5,000. It *Page 142 
can find no purchaser at any price. The time may come when a wilderness blossoms into a town with streets, sidewalks and graded lots covered with neat houses. Till that day comes, the wilderness lots have no greater value than any untillable acreage.
The assessment will be reduced as suggested. *Page 143